Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 24, 2022 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1, 4-12, 14-16, 18-20, and 24-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Starr (US 2,887,793).
Regarding Claim 1, Starr discloses a footwear insole (23,24), comprising: a forefoot support (i.e. forefoot region of 23) comprising: a plurality of openings (28); a rim (44) configured to form a border around least a portion of the forefoot support (as seen in Fig.6); a first groove (lengthwise 30) traversing the forefoot support along a first axis (i.e. longitudinal axis), wherein the first groove is configured to provide flexibility to the forefoot support in a first direction (as seen in Fig.6); and a second groove (widthwise 30) traversing the forefoot support along a second axis (i.e. medial to lateral axis), wherein the second groove is configured to provide flexibility to the forefoot support in a second direction (as seen in Fig.6); and an additional support (23,24 from heel to midfoot) extending from a hindfoot area of the footwear insole to a midfoot area of the footwear insole (as seen in Fig.2), wherein the additional support comprises a distinct structure from the forefoot support such that the entire area of the footwear insole extending from the hindfoot area of the footwear insole to the midfoot area of the insole does not include openings or grooves (as seen in Fig.2 & 4; 23,24 extending from the heel to the midfoot does not have openings or grooves), wherein the footwear insole is a one-piece structure (as seen in Fig.1-2).
Regarding Claim 4, Starr discloses a footwear insole of claim 1, wherein the plurality of openings (28) are arrayed in one line or in multiple lines (i.e. 28 along lengthwise 30; as seen in Fig.6).
Regarding Claim 5, Starr discloses a footwear insole of claim 1, wherein the plurality of openings (28) are arrayed in rows (i.e. multiple rows of 28 along widthwise 30 as seen in the annotated Figure below; as seen in Fig.6). 

    PNG
    media_image1.png
    431
    574
    media_image1.png
    Greyscale

Regarding Claim 6, Starr discloses a footwear insole of claim 5, wherein the plurality of openings (28) are regularly spaced apart (as seen in Fig.6), and openings in each row are staggered with respect to openings in the row above (See annotated Figure above).
Regarding Claim 7, Starr discloses a footwear insole of claim 4, wherein the one line or multiple lines (i.e. 28 along lengthwise 30) are located in the first groove (lengthwise 30) traversing the forefoot support, the second groove traversing the forefoot support, or both the first groove and the second groove (as seen in Fig.6).
Regarding Claim 8, Starr discloses a footwear insole of claim 1, wherein the first groove (lengthwise 30) and the second groove (widthwise 30) are located in a bottom surface of the forefoot support (as seen in Fig.6).
Regarding Claim 9, Starr discloses a footwear insole of claim 8, wherein the bottom surface of the forefoot support (bottom surface of 23) is configured to contact a surface (21) on a footwear article (20) and not contact a surface of a user’s foot (as seen in Fig.1).
Regarding Claim 10, Starr discloses a footwear insole of claim 8, wherein the first groove (lengthwise 30) and the second groove (widthwise 30) intersect to form recessed structures that are separated by raised structures (i.e. portions of 23 between 30)(as seen in Fig.6).
Regarding Claim 11, Starr discloses a footwear insole of claim 10, wherein the first groove (lengthwise 30) and the second groove (widthwise 30) are configured to provide greater flexibility when the raised structures are bent towards one another than when the raised structures are bent away from one another (Col.2, line 16). It is noted that “are configured to provide greater flexibility when the raised structures are bent towards one another than when the raised structures are bent away from one another’ is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function. Starr discloses the structure of the grooves as claimed and therefore would have a reasonable expectation of performing such function.
Regarding Claim 12, Starr discloses a footwear insole of claim 10, wherein the raised structures (i.e. portions of 23 between 30) are rectangular in shape (as seen in Fig.3 & 6, the cross-section of the portions of 23 between 30 are rectangular).
Regarding Claim 14, Starr discloses a footwear insole of claim 1, wherein the first groove (lengthwise 30) traverses an entire line (i.e. a medial to lateral line) between two points on the rim (44) of the forefoot support (See annotated Figure below).

    PNG
    media_image2.png
    347
    569
    media_image2.png
    Greyscale

Regarding Claim 15, Starr discloses a footwear insole of claim 1, wherein the first axis (i.e. longitudinal axis) is an anterior-posterior axis and the second axis (i.e. medial to lateral axis) is a medial-lateral axis (as seen in Fig.6).
Regarding Claim 16, Starr discloses a footwear insole of claim 1, further comprising a plurality of grooves (i.e. multiple of widthwise 30) that are substantially parallel to the first groove or the second groove (one, widthwise 30)(as seen in Fig.6).
Regarding Claim 18, Starr discloses a footwear insole of claim 16, wherein the plurality of grooves (i.e. multiple of widthwise 30) in the first direction, in the second direction, or in both directions correspond to locations of the plurality of openings (28)(as seen in Fig.6).
Regarding Claim 19, Starr discloses a footwear insole of claim 1, wherein the rim comprises one (43) or more notches that extend from a top surface (i.e. surface of 23 at top of 43) to a bottom surface (i.e. bottom surface of 23) of the forefoot support thereby creating one or more openings in the forefoot support (as seen in Fig.5 & 6).
Regarding Claim 20, Starr discloses a footwear insole of claim 19, wherein the one (43) or more notches are positioned to correspond to joints in a user’s forefoot (i.e. the notch 43 corresponds to the joints of the first and fifth toes of a user’s forefoot, inasmuch as has been claimed by Applicant).
Regarding Claim 24, Starr discloses a footwear article, comprising: an outsole (21); and an insole (23,24) comprising: a forefoot support (i.e. forefoot region of 23) comprising: a plurality of openings (28); a rim (44) configured to form a border around least a portion of the forefoot support (as seen in Fig.6); a first groove (lengthwise 30) traversing the forefoot support along a first axis (i.e. longitudinal axis), the first groove being located on a bottom surface of the forefoot support, wherein the first groove is configured to provide flexibility to the forefoot support in a first direction (as seen in Fig.6); and a second groove (widthwise 30) traversing the forefoot support along a second axis (i.e. medial to lateral axis), the second groove being located on the bottom surface of the forefoot support, wherein the second groove is configured to provide flexibility to the forefoot support in a second direction (as seen in Fig.6), wherein the bottom surface of the forefoot support is configured to face toward the outsole (as seen in Fig.1); and an additional support (23,24 from heel to midfoot) extending from a hindfoot area of the footwear insole to a midfoot area of the footwear insole (as seen in Fig.2), wherein the additional support comprises a distinct structure from the forefoot support such that the entire area of the footwear insole extending from the hindfoot area of the footwear insole to the midfoot area of the insole does not include openings or grooves (as seen in Fig.2 & 4; 23,24 extending from the heel to the midfoot does not have openings or grooves), wherein the insole is a one-piece structure (as seen in Fig.1-2).
Regarding Claim 25, Starr discloses a footwear insole of claim 1, wherein an entire boundary of each of the plurality of openings (28) is completely in a corresponding groove (one of 30) traversing the forefoot support (as seen in Fig.6).
 Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267. The examiner can normally be reached Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN E LYNCH/Primary Examiner, Art Unit 3732